DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

	With respect to applicant’s argument that SADHWANI does not explicitly teach determining a difference between the first state and the second state, including traversing a plurality of storage objects, the examiner respectfully disagrees.  
SADHWANI teaches in paragraphs [0008] that “differential change corresponding to a difference between the common base data at the destination storage system and a point-in-time image of the file system of the source storage system backed up at the destination storage system” and also in paragraph [0010], note that the difference between the point in time images are detected and the changes are backed up from the source storage system to a destination storage system.
Paragraph [0087], teaches “source storage system 102.sub.S may create a list of [inode number, range/set of file block numbers (FBNs)] and transmit the list to destination storage system 102.sub.D”; [0094], “operation 712 may involve traversing an appropriate qtree, a volume or a sub-directory corresponding to the qtree data”; note that the qtree is traversed to find the difference between two states such as source system and destination system and the qtree includes storage objects such as indoes/PTI.

With respect to applicant’s arguments for new limitation in an object-based-format; indicating file block number changes between the first state and the second state; the storage objects stored at the destination storage system in an object container, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-14, 18, 19, 21, 22, 23, 26, 27, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over SADHWANI (US 2012/0136832) and in view of Manley et al. (US 2003/0182325) and in view of Feldman et al. (US 9,223,612).

With respect to claim 11, SADHWANI teaches a method comprising:
receiving a request to restore ([0067, source storage system 102.sub.S may then be configured to request for an "incremental restore" from an appropriate "back-in-time" version (or, snapshot) of the backed-up data (e.g., a destination storage system]; examiner’s note: the request is received to restore the source storage system from a destination system) a primary storage system ([0007, a method of restoring data associated with a source storage system configured to be backed up at a destination storage system]; examiners note: the source system is restored) to a first point-in-time image (PTI) maintained at a destination storage system (0016, [0018, the point-in-time image to the destination storage system. The second storage operating system is configured to implement a file system different from that implemented through the first storage operating system. Further, the method includes establishing a common base data between the source storage system and the destination storage system through sharing the point-in-time image with the destination storage system]; examiners note: the point-in-time image is generated and maintained at the destination system);
in response to the request to restore, identifying a first state of the primary storage system associated with a time the first PTI was generated (0017, generating a point-in-time image of a file system at a source storage system having a first storage operating system associated therewith]; examiner’s note: the first point-in-time image is generated for the restoration; the first point-in-time image is the first state of the primary storage system);
identifying a second state of the primary storage system associated with a time a common PTI was generated (fig. 7, 8;[0062, a series of point-in-time images may be captured and the last point-in-time image that is captured immediately prior to the quiescing may be chosen as the "snapshot" to be common with destination storage system 102.sub.D, as seen below]; examiner’s note: the source and the destination storage system has a common point-in-time image; the common point-in-time image is the second state of the primary storage system), the common PTI including a most recent PTI that is available both at the primary storage system and the destination storage system (fig. 7, 8, [0077], [0062, a series of point-in-time images may be captured and the last point-in-time image that is captured immediately prior to the quiescing may be chosen as the "snapshot" to be common with destination storage system 102.sub.D, as seen below]; examiner’s note: the common snapshot is available both at source which is the primary storage system and the destination storage system and the common point-in-time image is the most recent PTI because it is taken right before the system quiescing and that is the last PTI); and
executing replications at the primary storage system, wherein the replications apply a difference between the first state and the second state ([0077]; [0015, applying, to the common base data at the source storage system , a differential change corresponding to a difference between the common base data at the destination storage system and a point-in-time image of the file system of the source storage system backed up at the destination storage system]; examiner’s note: the difference data from the source storage system and the destination storage system is determined and copied to the source system which is data replications);
determining a difference between the first state and the second state ([0008, a differential change corresponding to a difference between the common base data at the destination storage system and a point-in-time image of the file system of the source storage system backed up at the destination storage system]; [0010]; examiner’s note: the difference between the data point in time images are determined), including traversing a plurality of storage objects between the first state and the second state ([0087, source storage system 102.sub.S may create a list of [inode number, range/set of file block numbers (FBNs)] and transmit the list to destination storage system 102.sub.D. In one or more embodiments, destination storage system 102.sub.D may then transmit the requested blocks for the corresponding data (e.g., files), along with the extended attributes associated therewith]; [0094, operation 712 may involve traversing an appropriate qtree, a volume or a sub-directory corresponding to the qtree data, the volume data and the sub-directory data associated with the point-in-time image of the file system of source storage system 102.sub.S backed up at destination storage system 102.sub.D starting from a root inode thereof in a tree order]; examiner’s note: the qtree is traversed to find the difference between two states such as source system and destination system).
SADHWANI does not explicitly teach in an object-based-format; indicating file block number changes between the first state and the second state;
the storage objects stored at the destination storage system in an object container. 
However, Manely teaches indicating file block number changes between the first state and the second state ([0089, this point whether the file data itself has changed, so the inode picker sends the pair to the changed inode queue, and a worker determines what data has changed, Inode 2802 is allocated in the base inode file, but not allocated in the incremental inode file. The base version of the inode was in the proper qtree Q2. This means this inode has been deleted, The inode picker 830 can determine this because the generation number has changed between the two versions (from #1-#2)]; examiner’s note: the changed inode is identified by the generation number between two versions; first version is the first state and second version is second state; [0023, It also allows the system to track changes in which a file is deleted and its inode number is reassigned to a newly created file]; examiner’s note: the inode number is reassigned and the change is identified).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify SADHWANI’s invention which teaches restoring files to include Manely which teaches identifying inode generation number changes. SADHWANI and Manely are in the same field of invention because both of them teach data replications. One would have been motivated to make this modification because it provides predictable results to identify the data changes to have consistent data between storage systems.
SADHWANI and Manely do not in combination teach in an object-based-format; the storage objects stored at the destination storage system in an object container. 
However, Feldman teaches in an object-based-format ([col. 4; lines 25-30; which may also be referred to as a key/value storage device), may be configured to store data in an object-based format]; fig. 3; examiner’s note: the data is formatted into an object-based format); the storage objects stored at the destination storage system in an object container ([col. 4, lines 25-30, writes fixed-sized blocks of data, a key/value storage device may organize data into flexible-sized data containers]; examiner’s note: the objects are stored in a contain which is an object container). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify SADHWANI’s invention which teaches restoring files to include Manely which teaches identifying inode generation number changes to include Feldman which teaches object-based-format. SADHWANI, Manely and Feldman are in the same field of invention because all of them teach data replications. One would have been motivated to make this modification because it provides predictable results to store data in an object-based-format to organize and retrieve data faster.

With respect to claim 12, SADHWANI, Manely, Feldman in combination teach the method of claim 11, SADHWANI further teaches wherein the second state is subsequent to the first state ([0082], examiner’s note: the common point-in-time image is the second state and it is generated after the first point-in-time image).

With respect to claim 13, SADHWANI, Manely, Feldman in combination teach the method of claim 11, SADHWANI further teaches wherein identifying the first state of the primary storage system comprises:
searching the plurality of storage objects at the destination storage system ([0084, the negotiation process may involve the open system backup engine searching in source storage system 102.sub.S and destination storage system 102.sub.D for the common "snapshot."]; examiners note: the destination system is searched for the common storage system), from a base PTI to the first PTI ([0065, destination storage system 102.sub.D may be configured to send a list of snapshots to source storage system 102.sub.S, and source storage system 102.sub.S maybe configured to select the shared point-in-time image as the common "snapshot."]; examiner’s note: the common PTI is the base PTI and the list of PTI is the PTI that is not common to the both system), to identify a set of files and data of the set of flies corresponding to the first PTI ([0012, fetching an inode associated with the common base data at the destination storage system corresponding to an inode associated with the point-in-time image of the file system of the source storage system backed up at the destination storage system based on an inode]; examiner’s note: the storage system is fetch to find the corresponding PTI associated with PTI).

With respect to claim 14, SADHWANI, Manely, Feldman in combination teach in combination teach the method of claim 11, SADHWANI further teaches wherein identifying the first state of the primary storage system comprises:
searching the plurality of storage objects at the destination storage system, inducting searching a first set of inode storage objects to Identify a set of files corresponding to the first PTI ([0012, fetching an inode associated with the common base data at the destination storage system corresponding to an inode associated with the point-in-time image of the file system of the source storage system backed up at the destination storage system based on an inode identifier thereof]; examiners note: the fetching of the inode related to the PTI is searching for the inodes related to the PTI).

With respect to claim 18, SADHWANI, Manely, Feldman in combination teach the method of claim 11, SADHWANI further teaches wherein applying the difference between the first state and the second state comprises: applying the difference to a current state of the primary storage system to obtain data corresponding to the first PTI (fig. 4, 5; 0082; 0090; [0070, FIG. 5 shows a flowchart detailing the operations involved in incrementally restoring data at source storage system 102]; examiner’s note: as shown in fig, 5, element 514, the point-in-time image is captured and the difference is applied to the common snapshot), the current state being a state of a file system of the primary storage system at a time of the request to restore (fig. 4, 5; 0062; 0090; examiner’s note: as shown in fig. 5, element 508, the point-in-time image is captured before the difference is applied to the common snapshot).

With respect to claim 19, SADHWANI, Manely, Feldman in combination teach the method of claim 11, SADHWANI further teaches wherein executing the replications comprises: restoring the primary storage system from a current state to the common PT1 before applying the difference to the common PTI of the primary storage system to obtain data corresponding to the first PTI (fig. 4, 5; 0062; 0090; examiners note: as shown in fig. 5, element 506, the point-in-time image is captured before the difference is applied to the common snapshot).

Claim 21 encompasses the same scope of limitation of claim 11, in additions of a non-transitory computer readable medium (fig. 1, 0010). Therefore, claim 21 is rejected on the same basis of rejection of claim 11.

Claim 22 is rejected    on    the same    basis    of rejection    of claim    19.
Claim 23 is rejected    on    the same    basis    of rejection    of claim    14.

Claim 26 encompasses the same scope of limitation of claim 11, in additions of a memory (fig. 1, 0010). Therefore, claim 26 is rejected on the same basis of rejection of claim 11.

Claim 27 is rejected    on    the same    basis    of rejection    of claim    19.
Claim 30 is rejected    on    the same    basis    of rejection    of claim    18.

Claim(s) 15, 16, 24, 25, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over SADHWANI (US 2012/0136832) and in view of Manley et al. (US 2003/0182325) and in view of view of Feldman et al. (US 9,223,612) and in view of Fontenot et al. (US 2007/0214198).

With respect to claim 15, SADHWANI, Manely, Feldman in combination teach the method of claim 11,  SADHWANI further teaches wherein identifying the second state of the primary storage system comprises: searching the destination storage system for a set of files which is modified, to identify changes in respective files of the set of files ([0081, for each inode number (or, inode identifier) associated with an inode of the "back-in-time" snapshot, a corresponding inode (i.e., corresponding to the same inode number) of the common "snapshot" at destination storage system 102.sub.D maybe fetched. In one or more embodiments, the differential data (e.g., newly-created/modified files and/or directories) between the two inodes may then be obtained through the processing]; examiners note: the differential data is the modified data and they are tracked, therefore, the system is searching for the modified data).
SADHWANI, Manley and Feldman in combination do not explicitly teach a set of reference map storage objects and the changes including a set of data extents having data added to the respective files after the first PTI was generated.
However, Fontenot teaches a set of reference map storage objects (fig. 3; 0020; examiner’s note: the differential backing object is the reference map storage object because the differential backing object identifies the file differences and map the difference to a data file as shown is fig. 3, such as each file name is associated with a checksum of a file and a file difference) and the changes including a set of data extents having data added to the respective files after the first PTI was generated ([0020, Merging the differences 48a . . . 48n with the copy of the file in the base image 10 forms the version of the file in the local image 8a, 8b ... 8n at the creation time 34 of the differential backing object 16. If the file 44a . . . 44n in the local image 8a, 8b . . . 8n was added anytime after the installation of the base image 10 at the client 2a, 2b . . .2n]; examiner’s note: the difference data that is added after the generation of the base image is determined).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify SADHWANI’s invention which teaches restoring files to include Manely which teaches identifying inode generation number changes to include Feldman which teaches object-based-format to include Fontenot which teaches a reference map storage object. SADHWANI, Manely, Feldman and Fontenot are in the same field of invention because all of them teach data replications. One would have been motivated to make this modification because it provides predictable results to store data in an object-based-format to organize and retrieve data faster. One would have been motivated to make this modification because it provides predictable results to identify the files faster and also to identify the most recent data.

With respect to claim 28, SADHWANI, Manely, Feldman in combination teach the method of claim 11, but does not explicitly teach wherein executing replications comprises: deleting at the primary storage system a file that was added after the first PTI was generated.
However, Fontenot teaches deleting at the primary storage system a file that was added after the first PTI was generated ([0028, a command is issued (at block 160) to delete the file in the current local image 8a, 8b .. . 8n because the file was added after the determined differential backing object was created); examiners note: the fiie that was created after the differential backup are deleted).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify SADHWANI’s invention which teaches restoring files to include Manely which teaches identifying inode generation number changes to include Feldman which teaches object-based-format to include Fontenot which teaches a reference map storage object. SADHWANI, Manely, Feldman and Fontenot are in the same field of invention because all of them teach data replications. One would have been motivated to make this modification because it provides predictable results to store data in an object-based-format to organize and retrieve data faster.  One would have been motivated to make this modification because it provides predictable results to delete the files that is not needed to save space.

Claim 24    is    rejected    on the same    basis of    rejection    of claim    15.
Claim 25    is    rejected    on the same    basis of    rejection    of claim    16.
Claim 28    is    rejected    on the same    basis of    rejection    of claim    16.

Claim(s) 17, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over SADHWANI (US 2012/0136832) and in view of Manley et al. (US 2003/0182325) and in view of view of Feldman et al. (US 9,223,612) and in view of Schack et al. (US 2009/0055607).

With respect to claim 17, SADHWANI teaches the method of claim 11, but does not explicitly teach wherein executing replications comprises: adding at the primary storage system a file that was deleted after the first PTI was generated.
However, Schack teaches adding at the primary storage system a file that was deleted after the first PTI was generated ([0102, FIGS. 13A-D, the LINs of files and directories modified after snapshot one 221 was taken are added to the snapshot tracking file associated with snapshot ID 497. For example, file4 209 with LIN 5001, file5 211 with LIN 5003, and file6 212 with LIN 5004 were either modified or deleted after snapshot one 211 was taken]; examiner’s note: the tile entries are added when the files are modified or deleted).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify SADHWANI’s invention which teaches restoring files to include Manely which teaches identifying inode generation number changes to include Feldman which teaches object-based-format to include to include Schack which teaches adding entries of the files that is deleted. SADHWANI, Manely, Feldman and Schack are in the same field of invention because all of them teach restoring files. One would have been motivated to make this modification because it provides predictable results to add entries for the files that are deleted to retrieve the files later on.

Claim 29 is rejected on the same basis of rejection of claim 17.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over SADHWANI (US 2012/0136832) and in view of Manley et al. (US 2003/0182325) and in view of view of Feldman et al. (US 9,223,612) and in view of Chapman (US 7,373,364).

With respect to claim 20, SADHWANI, Manely, Feldman in combination teach the method of claim 11, but do not explicitly teach wherein the first PTI includes a copy of a file system of the primary storage system at the time the first PTI was generated, wherein first PTI is stored in a format different from a storage format of the primary storage system.
However, Chapman teaches wherein the first PTI includes a copy of a file system of the primary storage system at the time the first PTI was generated (fig. 6A, [9, lines 50-55; the snapshot 610 provides links to data inodes A-D, which represent the state of the data at the time of the snapshot. The root inode 602 which now represents the modified root inode, links to unmodified data inodes A-C and the modified inode D']; examiner’s note: the copy of a of a file that is created at time of the generation of a snapshot is stored as a link; the snapshot is the point in time image), wherein first PTI is stored in a format different from a storage format of the primary storage system (col. 2, lines 50-55, Each "on-disk" file may be implemented as a set of disk blocks configured to store information, such as text, whereas the directory may be implemented as a specially-formatted file in which information about other files and directories are stored; col. 7, lines 65-67; examiners note: the files are in different format).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify SADHWANI’s invention which teaches restoring files to include Manely which teaches identifying inode generation number changes to include Feldman which teaches object-based-format to include Fontenot which teaches a reference map storage object. SADHWANI, Manely, Feldman to include Chapman which teaches PTI including a copy of the file at the time of the PTI is generated and the files in different format. SADHWANI, Manely, Feldman and Chapman are in the same field of invention because both of them teach restoring files. One would have been motivated to make this modification because it provides predictable results to have all the state of the system to restore the system as needed and also to have the file in a proper format.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATIMA P MINA whose telephone number is (571)270-3556.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FATIMA P MINA/           Examiner, Art Unit 2159                                                                                                                                                                                             /Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159